Exhibit 10.3

 

UQM TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT

THIS AGREEMENT dated as of July 20, 2015, is between UQM Technologies, Inc., a
Colorado corporation (“Employer”), and Adrian P. Schaffer  (“Executive”).

Recitals

A.Executive and Employer are currently parties to an Employment Agreement, dated
April 30, 2013 (the “Prior Agreement”).

B.By its terms, the Prior Agreement will expire on August 31, 2015.

C.Employer and Executive wish to enter into a new employment agreement to extend
the term of Executive’s employment and to provide for a retention bonus.

Agreement

In consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:

1. New Agreement.  This Agreement replaces the Prior Agreement, which is hereby
terminated, and shall govern the terms of Executive's employment from the date
above through the term specified in Section 5.

2. Employment.  Employer hereby agrees to employ Executive as its Vice President
of Sales and Business Development for the term of employment set forth herein,
and Executive hereby accepts such employment, all upon the terms and conditions
hereinafter set forth.

3. Duties.   Executive shall perform the duties assigned to him by the Chief
Executive Officer, subject to the control, supervision and direction of the
Chief Executive Officer. Executive shall be furnished with appropriate office
space, secretarial assistance, and such other facilities and services as are
suitable to Executive's position and adequate for the performance of Executive's
duties.

4. Executive's Performance. During the term of Executive's employment under this
Agreement, Executive shall devote Executive's best efforts and full working time
and attention exclusively to the performance of the duties hereunder and to
promoting and furthering the business of Employer, and shall not, during the
term of employment, be engaged in any other business activity for personal
pecuniary advantage without the approval of the Board of Directors. This Section
shall not be construed as preventing Executive from investing Executive's assets
in such form or manner as will not require any services on the part of Executive
in the operation of the affairs of the companies in which such investments are
made, subject to the provisions of Section 12 hereof. Notwithstanding the
foregoing, Executive may perform and assume other activities and obligations as
the Board of Directors shall from time to time approve.



--------------------------------------------------------------------------------

 

5. Term of Agreement. The term of employment of Executive pursuant to this
Agreement shall commence on the date set forth above, and shall continue through
June 30, 2017 (the “Term of Employment”), unless otherwise terminated by either
party pursuant to Section 7 below.

6. Compensation; Reimbursement.

a. Base Salary. Employer agrees to pay Executive during the Term of Employment
an annual base salary of $220,420  (“Base Salary”), which amount may be
increased but may not be decreased, without the consent of Executive, during the
Term of Employment. Executive's base salary shall be paid in equal semi-monthly
installments on the 15th and final day of each month during the Term of
Employment.

b. Annual Bonus. For each fiscal year, Executive shall be eligible to receive a
discretionary annual bonus (“Discretionary Cash Bonus”) payable in cash based on
a target level of 30% of Executive's Base Salary. (Currently, Employer's fiscal
year commences on April 1 and ends on March 31.) The Discretionary Cash Bonus
will be determined based on the performance goals and rules established by the
Compensation Committee of the Board of Directors of Employer (the “Compensation
Committee”). The Discretionary Cash Bonus, if any, will be payable within four
months of the end of the fiscal year. Executive is not guaranteed any
Discretionary Cash Bonus payment.

c. Long-term Equity Incentive Compensation. Employer has adopted long-term
equity incentive compensation plans that are administered by the Compensation
Committee. For each fiscal year, Executive shall be eligible to receive an award
of long-term equity incentive compensation in the form of common stock of
Employer, options to acquire common stock of Employer or any combination of the
foregoing based on a target level of 50% of Executive's Base Salary. Long-term
equity incentive compensation will be determined based on performance goals and
rules established by the Compensation Committee and such awards, if any, will be
made within four months of the end of the fiscal year. Executive is not
guaranteed any long-term equity compensation.

d. Additional Benefits. Executive shall receive usual and customary additional
benefits in accordance with Employer's policies and practices for employees
generally (including, without limitation, participation in any stock option
plans, stock purchase plans, life and disability insurance plans, health care
and hospitalization plans, medical and dental reimbursement plans, profit
sharing plans, retirement plans and other employee benefit plans) for which
Executive is qualified. Employer shall reimburse Executive for one medical exam
every year. In addition to the foregoing, Executive shall receive an automobile
allowance of $810 per month for the use of an automobile for combined business
and personal use.

e. Annual Review of Compensation. No later than the end of the second quarter of
its fiscal year, Employer shall review Executive's performance under this
Agreement and establish goals and objectives for Executive's performance for the
next fiscal year. In such review, Employer, in its reasonable discretion, shall
consider increasing Executive's Base Salary and other compensation based on
relevant factors such as Executive's performance, Employer's accomplishments,
increase or decrease in Executive's responsibilities, and cost of living



3

--------------------------------------------------------------------------------

 

increases. Any Base Salary increases normally are to be effective on such date
as may be specified by Employer.

f. Reimbursement. Employer shall reimburse Executive for all reasonable expenses
that Executive incurs in connection with the business of Employer or any of its
subsidiaries and in the performance of Executive's duties under this Agreement.
Employer shall also reimburse Executive for membership fees and expenses related
to Executive's membership in professional organizations, clubs, societies and
groups as may be approved by the Board of Directors from time to time, subject
to such rules, regulations and record-keeping requirements as may be established
from time to time by the Board.

g. Special Retention Bonus.  If Executive shall remain an employee of Employer
continuously from the date hereof through June 30, 2017 (the “Retention Period
Date”), no later than five business days following the Retention Period Date,
Employer shall pay Executive in cash the amount of $75,000 as a retention bonus.
 If Executive intends to terminate his employment at any time on or after the
Retention Period Date and before January 1, 2018, Executive shall provide notice
of such planned termination at least six months prior to the termination date.

7. Termination. The provisions of this Section 7 shall apply during the Term of
Employment.

a. Termination for Cause.   Employer may terminate Executive's employment for
“Cause” (as defined below), effective 14 days following written notice to
Executive from Employer reasonably describing the basis for the contemplated
termination. Executive shall have a right during this 14-day period to respond
in writing and in person prior to Employer's final determination of Cause.
During the period between such notice and final determination, the Board may
suspend the performance of Executive's duties under this Agreement and direct
Executive's non-attendance at work. However, Executive's right to compensation
under this Agreement shall continue through and to any final termination of
employment for cause. Any termination under this Section 7(a) shall serve to
relieve Executive of all his duties and authority on behalf of Employer as of
the date such notice states the termination is to take effect. All obligations
of Employer to Executive hereunder shall terminate as of the effective date of
any such termination, except for obligations accrued prior to such effective
date.

(i) For purposes of this Agreement, termination for “Cause” shall include any of
the following:

A. Fraud, malfeasance, or embezzlement against Employer's assets or conviction
of any felony;

B. Except under circumstances of disability contemplated by the provisions of
Section 7(f), cessation of Executive's performance of Executive's duties
hereunder or deliberate and substantial failure to perform them in a capable and
conscientious manner;

C. Violation of the provisions of Sections 12 or 13; or



4

--------------------------------------------------------------------------------

 

D. Deliberate and substantial breach of Executive's material obligations under
any other provision hereof that is not cured within 30 days after notice to
Executive of the breach.

b. Termination Without Cause. (i) The Company may terminate Executive's
employment for any reason other than Cause and if it does so shall pay Executive
a lump sum equal to six month's Base Salary. If Executive terminates his
employment and this Agreement for “Good Reason,” he will be entitled to the
payments and benefits under this Section 7(b). For purposes of this Section
7(b), “Good Reason” means (i) a material change in the location where Executive
is required to work or (ii) a material breach of this Agreement by Employer.
Notwithstanding the foregoing, neither condition shall constitute “Good Reason”
unless Executive provides notice to Employer within 90 days of the initial
existence of the condition and Employer fails to cure the condition within 30
days of the date of Executive's notice, upon which failure to cure Executive's
employment shall terminate immediately with Good Reason. If Employer cures the
condition within the 30-day period, Employer shall have no obligation to pay the
amount described in this Section 7(b). The lump sum payable under this Section
7(b) shall be paid within 30 days after Executive's termination of employment,
subject to the provisions of Section 7(g).

c. Termination Upon Certain Changes in Control.   If a Change in Control Event
(as defined below in Section 7(c)(iv)) shall occur and, if within the
twelve-month period immediately following the Change in Control Event, (1) the
Company or its successor terminates Executive's employment without Cause,
or  (2) Executive terminates his employment on account of a Material Change (as
defined below in Section 7(c)(iii)), Executive shall receive a lump sum
severance payment equal to two times the sum of (a) the amount otherwise payable
under Section 7(b), (b) the average annual Cash Bonus paid to the Executive for
the preceding three fiscal years (or since the Executive's date of hire if less
than three years), and (c) the retention bonus otherwise payable pursuant to
Section 6(g). Executive shall be entitled to the accelerated vesting of all
options and restricted stock awards issued to Executive and all options held by
Executive on the termination date shall be exercisable for the remainder of
their original term. The lump sum payment shall be made within 30 days following
Executive's termination of employment, subject to the provisions of Section
7(g).

(i) Notwithstanding anything to the contrary herein, if the aggregate amounts
payable pursuant to Section 7(c)(i), either alone or together with any other
payments which Executive has the right to receive either directly or indirectly
from Employer or any of its affiliates, would be subject to an excise tax as an
“excess parachute payment” under Section 4999 of the Internal Revenue Code (the
“Code”), Executive hereby agrees that such aggregate amounts payable hereunder
shall be reduced to an amount that does not exceed 2.99 times Executive's “base
amount,” as defined in Code Section 280G(b)(3) and the regulations promulgated
thereunder. The aggregate amount shall be reduced in the following order: first,
the amount determined under Section 7(c)(i)(b), next the amount determined under
Section 7(c)(i)(a), and finally, the amount attributable to the acceleration of
vesting of options and restricted stock. All determinations of, and reductions
in “excess parachute payments” called for in this Section 7(c)(ii) shall be made
by an independent public accounting firm with a national reputation as shall be
selected by Employer. Employer shall bear all costs associated with obtaining
such determinations.



5

--------------------------------------------------------------------------------

 

(ii) For purposes of this Agreement, a “Material Change” shall occur if, without
Executive's consent:

A. There is a material diminution in Executive's Base Salary (from the amount in
effect on the date of the Change in Control);

B. There is a material diminution in Executive's authority, duties, or
responsibilities;

C. There is a material diminution in the authority, duties, or responsibilities
of the supervisor (the Chief Executive Officer) to whom Executive is required to
report;

D. There is a material diminution in the budget over which Executive retains
authority;

E. There is a material change in the geographic location at which Executive is
required to perform services; or

F. There is any other action or inaction that constitutes a material breach of
this Agreement.

G. There is any other action or inaction by the Company that, in Executive's
sole judgment, represents a material diminution in the characteristics of
Executive's employment, including but not limited to the quality, work hours
required, travel required or other material aspect of Executive's employment.

The occurrence of any of the conditions constitute a Material Change provided
the Executive gives written notice to Employer of the existence of the condition
giving rise to a Material Change and the Employer fails to cure such condition
to Executive's reasonable satisfaction within 10 days following the date of
Executive's notice.

(iii) “Change in Control Event” means the occurrence of any of the following:

A. The acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% of either (1) the then
outstanding shares of common stock of Employer (the “Outstanding Company Common
Stock”) or (2) the combined voting power of the then outstanding voting
securities (assuming the conversion of all securities of Employer held by the
Person that are convertible into voting securities of Employer) of Employer
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (A), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from Employer as authorized by the board
of directors of Employer, (2) any acquisition by Employer, including any
acquisition which, by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person to more than the



6

--------------------------------------------------------------------------------

 

applicable percentage set forth above, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Employer or any
entity controlled by Employer or (4) any acquisition by any entity pursuant to a
transaction which complies with clauses (1), (2) and (3) of Section 7(c)(iv)(C).

B. Individuals who, as of the date hereof, constitute the board of directors of
Employer (the “Incumbent Board”) cease for any reason within any period of 24
months to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by Employer's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
board of directors of Employer.

C. Consummation by Employer of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of Employer or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination, (1) more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including without limitation, a
corporation which as a result of such transaction owns Employer or all or
substantially all of Employer's assets either directly or through one or more
subsidiaries) is represented by Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Outstanding Company Common Stock and Outstanding Company Voting
Securities were converted pursuant to such Business Combination) and such
ownership of common stock and voting power among the holders thereof is in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
employee benefit plan (or related trust) of Employer or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that the amount (measured as a percentage of such ownership) existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination and continually in place during the one year period following the
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.

D. Approval by the stockholders of Employer of a complete liquidation or
dissolution of Employer.



7

--------------------------------------------------------------------------------

 

d. Termination For Disability. If Executive is unable to perform Executive's
services by reason of illness or incapacity for a period of more than six
consecutive months, Employer may terminate Executive's employment. Employer
shall receive a credit against Executive's Base Salary for any disability
compensation benefit for the same calendar period received by Executive from
Worker's Compensation or any commercial insurance carrier under Sections 9 and
10 while Executive is employed with Employer. If Executive's employment is
terminated under this Section 7(d) Executive shall receive a lump sum equal to
six month’s Base Salary. For this purpose, “illness or incapacity” or
“disability” shall mean a medically determinable physical or mental impairment
that can be expected to result in death or to last for a continuous period of at
least twelve months and that prevents Executive from engaging in any substantial
gainful activity.

e. Death During Employment. If Executive dies during the term of his employment
under this Agreement, Employer shall pay to the estate or trust of Executive the
Base Salary that would otherwise be payable to Executive up to the end of the
sixth month after the month in which his death occurs. If, by that time,
Executive's estate or trust has not received any proceeds of the life insurance
provided for in Section 9, Employer shall continue Executive's Base Salary
hereunder for up to an additional three months, or until such life insurance
proceeds are received, whichever is earlier (“Reimbursable Payments”), provided
that Executive's estate or trust shall reimburse Employer for any such
Reimbursable Payments made from the proceeds of such life insurance. All
payments of compensation under this Section 7(e) shall be paid on the 15th and
final day of each month according to Employer's customary payroll practices.

f. Return of Documents. Upon the expiration or termination of Executive's
employment, Executive or Executive's legal representative upon request shall
promptly deliver to Employer all originals and all duplicates or copies of all
documents, records, notebooks and similar repositories of or containing
Confidential Information as defined in Section 13 then in his possession,
whether prepared by Executive or not.

g. Section 409A. It is the intent of the parties that all payments and benefits
under this Agreement shall comply with Section 409A of the Internal Revenue Code
(“Section 409A”), to the extent subject thereto, and to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance with Section 409A.

A. Notwithstanding anything in this Agreement to the contrary, Executive shall
not be considered to have terminated employment with the Employer for purposes
of any payments under this Agreement that are subject to Section 409A until
Executive has had a “separation from service” from Employer within the meaning
of Section 409A.

B. Each amount to be paid or benefit to be provided under this Agreement shall
be treated as a “separate payment” for purposes of Section 409A.

C. To the extent required in order to avoid accelerated taxation and penalties,
amounts that would otherwise be payable and benefits that would otherwise be
provided during the six month period immediately following Executive's
separation from service



8

--------------------------------------------------------------------------------

 

shall instead be paid on the first business day after the date that is six
months after Executive's separation from service (or, if earlier, Executive's
death).

D. Payments under Sections 7(b) and (c) are intended to qualify to the maximum
extent possible as “short-term deferrals” exempt from the application of Section
409A. Any payments and benefits that do not so qualify are intended to qualify
for the Section 409A exemption set forth in Treasury Regulation Section
1.409A-1(b)(9)(iii) (which exempts from Section 409A certain payments made upon
an “involuntary separation from service”). To the extent that payments made
pursuant to Sections (b) and (c) are made upon an “involuntary separation from
service” but exceed the exemption threshold set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii), the exemption will be first applied to any
continued health and welfare benefits payable (to the extent such benefits are
subject to Section 409A and are payable within six months from Executive's
separation from service as defined for purposes of Section 409A (the “Delayed
Payment Date”) and thereafter to any cash payments until the exemption has been
applied in full. Any payments under Sections 7(b) and (c) that are not exempted
form Section 409A and that are payable prior to the Delayed Payment Date shall
be withheld by Employer and paid to Executive on the Delayed Payment Date or as
soon thereafter as administratively feasible.

E. To the extent required to avoid an accelerated or additional tax under
Section 409A, amounts reimbursable to Executive under this Agreement shall be
paid to Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits to Executive) during one year shall not
affect amounts reimbursable or provided in any subsequent year.

F. Nothing in this Section 7(g)  shall prohibit Employer or Executive from
making use of any Section 409A exemption that may be applicable to a payment or
benefit under this Agreement.

G. Employer makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A. Employee
acknowledges that Employer has advised Employee to seek his own counsel with
respect to the federal, state, or local tax treatment of any payments or
benefits under this Agreement, including the treatment of payments under Section
409A.

H. COBRA Payment upon Termination.  If Executive’s employment is terminated
pursuant to Sections 7(b), 7(c) or 7(d), and provided that the Executive has
timely elected continuation coverage under COBRA for the Executive and any
covered dependents under the Employer’s group health plans, Employer shall pay
two-thirds of the cost of the COBRA premiums for Executive’ and any covered
dependents from the date of termination through the earlier of six months
following termination of employment or until Executive is employed by a
different employer (the “Post-Termination Period”), and the Executive shall be
responsible for the remaining cost of such COBRA premiums.

8. Paid Time Off. Executive shall be entitled each year to 28 vacation paid days
off, of which up to eight days must be used for mandatory personal time off,
plus six holiday paid



9

--------------------------------------------------------------------------------

 

days off during which time his compensation shall be paid in full. Paid time off
accrued during each calendar year must be used by the end of each calendar year,
or will be lost, and will not accrue from one calendar year to the next,
provided however that Executive shall be eligible to receive payment from
Employer for any unused paid time off in accordance with any such Company policy
then in effect. Exceptions to the foregoing non-accrual policy may be provided
under terms and conditions approved in writing by resolution of the Board of
Directors or its compensation committee in such body's sole discretion based on
prolonged extra-ordinary work demands preventing Executive's timely taking
vacation.

9. Insurance for the Benefit of Executive.

a. Medical Insurance. Executive and his dependents shall be covered by
Employer's medical insurance in accordance with Employer's health care/medical
insurance and hospitalization plan(s), in effect from time to time, the premiums
for which shall be paid by Executive. Executive shall be covered by Employer's
disability insurance in accordance with Employer's disability plan, in effect
from time to time, the premiums for which shall be paid for by Employer.

b. Life Insurance. Employer shall at its expense continuously maintain without
interruption in the name of Executive or Executive's designee or for the benefit
of Executive or Executive's designee, life insurance coverage in an amount equal
to three times Executive's then current base salary.

10. Insurance for the Benefit of Employer. In addition to the rights to the
insurance specified in Section 9(b), Employer shall have the right from time to
time to apply for and take out in its name and at its own expense, life, health
or other insurance upon Executive in any sum or sums which may be deemed
necessary by Employer to protect its interest under this Agreement and Executive
shall do all such things as may be necessary to assist in the procuring of such
insurance by making a proper application therefore as may be required by the
insurance company and submitting to the usual and customary medical
examinations. Executive, in Executive's capacity as Executive, shall have no
right, title or interest in or to such insurance, but the same shall be solely
for the benefit of Employer and any amounts payable thereunder shall be solely
payable to such Employer.

11. Representation and Warranty. Executive represents and warrants that he is
not now, and will not be on the date of commencement of this Agreement, a party
to any agreement, contract or understanding, whether of employment, agency or
otherwise, which would in any way restrict or prohibit Executive from
undertaking and performing Executive's duties in accordance with the terms and
provisions of this Agreement.

12. Restrictive Covenant.

a. Non-Competition. Executive agrees and covenants that, without the Board's
prior written consent and except on behalf of Employer, he will not in any
manner, directly or indirectly, own, manage, operate, control, be employed by,
participate in, assist or be associated in any manner with any person, firm or
corporation anywhere in the world whose business competes with Employer or any
subsidiary of Employer. This covenant shall remain in



10

--------------------------------------------------------------------------------

 

effect until (i) if his employment is terminated pursuant to Sections 7(a), (c),
(d) or (e), a date one year after the date Executive's employment is terminated,
or (ii) if his employment is terminated pursuant to Section 7(b), until the
termination date. Notwithstanding any other provision of this Agreement,
Executive may own up to 3% of the outstanding stock of a competing publicly
traded corporation so long as he takes no other action furthering the business
of such corporation.

b. Non-Solicitation. Until a date one year after the termination date, Executive
shall not (i) solicit any other employee of Employer to leave the employ of
Employer, or in any way interfere with the relationship between Employer and any
other employee of Employer, or (ii) induce any customer, supplier, licensee, or
other business relation of Employer to cease doing business with Employer, or in
any way interfere with the relationship between any customer or business
relation and Employer.

13. Confidentiality.

a. Definitions. For purposes of this Section 13, the following definitions shall
apply:

(i) “Inventions” shall mean all inventions, improvements, modifications, and
enhancements, whether or not patentable, made by Executive within the scope of
Executive's duties during Executive's employment by Employer.

(ii) “Confidential Information” shall mean Employer's proprietary know-how and
information disclosed by Employer to Executive or acquired by Executive from
Employer during Executive's employment with Employer about Employer's plans,
products, processes and services, which Employer protects against disclosure to
third parties. Confidential Information shall not include Executive's general
knowledge and experience possessed prior to or obtained during his employment
with Employer.

b. Restrictions on Disclosure.   During the Term of Employment and thereafter,
Executive shall not disclose Confidential Information to any third parties other
than Employer, its employees, agents, consultants, contractors and designees
without the prior written permission of Employer, or use Confidential
Information for any purpose other than the conduct of Employer's business.

(i) The restrictions on disclosure and use set forth herein shall not apply to
any Confidential Information which:

A. at the time of disclosure to Executive by Employer is generally available to
the public or thereafter becomes generally known to the public, through no fault
of Executive;

B. was known by Executive prior to his employment with Employer;

C. Executive at any time receives from a third party not under any obligation of
secrecy or confidentiality to Employer;



11

--------------------------------------------------------------------------------

 

D. Employer discloses to a third party not under any obligation of secrecy or
confidentiality to it; and

E. Executive is requested or required to disclose pursuant to a subpoena or
order of a court or other governmental agency, in which case Executive shall
notify Employer as far in advance of disclosure as is practicable.

c. Obligations Regarding Inventions. Without any royalty or any other additional
consideration to Executive: (i) Executive shall promptly inform Employer of any
Inventions by a written report, setting forth the conception and reduction to
practice of all inventions; (ii) Executive hereby agrees to assign and assigns
to Employer all of his right, title and interest: (A) to any Inventions made
during the term of his employment by Employer (including without limitation the
right to license or sell such Invention to others), (B) to applications for
United States and foreign letters patent, and (C) to United States and foreign
letters patent granted upon such Inventions; and (iii) Executive agrees upon
request and at the sole cost and expense of Employer to, at all times, do such
acts (such as giving testimony in support of his inventorship) and execute and
deliver promptly to Employer such papers, instruments, and documents as from
time to time may be necessary or useful to apply for, secure, maintain, reissue,
extend or defend Employer's interest in any Inventions or any or all United
States and foreign letters patent, so as to secure Employer the full benefits of
any Inventions or discoveries or otherwise to carry into full force and effect
the intent of the assignment set out in Section 13(c)(ii).

d. Remedies. Executive acknowledges and agrees that Executive's disclosure of
any Confidential Information would result in irreparable injury to Employer.
Executive acknowledges and agrees that the Confidential Information is
non-public information which Executive has expended substantial time, money and
effort to develop and is property considered “Trade Secrets” of Employer within
the meaning of Colorado law. Therefore, upon the breach or threatened breach of
the covenants in this Section 13 by Executive, Employer shall be entitled to
obtain from any court of competent jurisdiction a preliminary and permanent
injunction prohibiting such disclosure and any other equitable relief that the
court deems appropriate. In addition, Employer shall be entitled to seek
damages.

e. Property of Employer. Any Confidential Information that is directly or
indirectly originated, developed or perfected to any degree by Executive during
the term of his employment by Employer shall be and remain the sole property of
Employer.

14. Resolution of Disputes. In addition to any other remedies available to
Employer, Employer shall be entitled to specific performance of the covenants
contained in Sections 12 and 13. If either party is successful in enforcing its
rights under this Section 14, the unsuccessful party shall reimburse the
successful party for all of the costs of such enforcement, including but not
limited to costs, litigation expenses and reasonable attorneys' fees. Except for
an action to interpret or enforce Sections 12 or 13, any controversy or claim
arising out of or relating to the interpretation, alleged breach or enforcement
of this Agreement shall be settled by arbitration before a single arbitrator in
Denver, Colorado, in accordance with the commercial rules then in effect of the
American Arbitration Association, Colorado Revised Statutes pertaining to the
arbitration of civil disputes. The arbitrator, who shall be a person experienced
in negotiating and



12

--------------------------------------------------------------------------------

 

making employment agreements and resolving employment disputes and in any other
pertinent areas of law, shall make reasonably detailed findings to support any
decision and award. The award of the arbitrator shall be final and binding and
may be entered as a judgment in any court of competent jurisdiction. As part of
the award in any arbitration or judicial proceedings, the prevailing party may
be awarded its reasonable attorneys' fees, witness fees, expert witness fees and
related costs and expenses in the discretion of the arbitrator.

15. Notices. All notices under this Agreement shall be delivered by hand or by
registered or certified mail. Notices intended for Executive shall be addressed
to Executive at 4120 Specialty Place, Longmont, Colorado 80504. Notices intended
for Employer shall be addressed to it at 4120 Specialty Place, Longmont,
Colorado 80504. All notices shall be effective upon actual delivery if by hand,
or, if by mail, three days after being deposited in the United States mail,
postage prepaid and addressed as required by this Section 15. Either party may
by notice accomplished in accordance with this Section 15 change the address to
which future notices may be sent.

16. Miscellaneous Provisions.

a. This Agreement contains the entire agreement between the parties and
supersedes all prior agreements and it shall not be amended or otherwise
modified in any manner except by an instrument in writing executed by both
parties.

b. Neither this Agreement nor any rights or duties under this Agreement may be
assigned or delegated by either party unless the other party consents in
writing.

c. Except as otherwise provided herein, this Agreement shall be binding upon the
inure to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.

d. This Agreement has been entered into in Colorado and shall be governed by the
laws of that state.

e. In fulfilling their respective obligations under this Agreement and
conducting themselves pursuant to it, each party shall act reasonably and in
good faith.

f. If any provisions of this Agreement shall be held to be invalid or
unenforceable for any reason, the invalid or unenforceable provision shall be
deemed severed from this Agreement and the balance of this Agreement shall
remain in full force and effect and be enforceable in accordance with its terms.

g. To the extent necessary, the provisions of this Agreement shall be construed
and administered in compliance with the requirements of Section 409A and the
regulations and any other guidance promulgated thereunder.

 

 

 

 





13

--------------------------------------------------------------------------------

 

 

[Signature Page to Follow]

 





14

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

EXECUTIVE:

 

/s/ADRIAN P. SCHAFFER

Adrian P. Schaffer

 

 

EMPLOYER:

 

UQM TECHNOLOGIES, INC.

 

 

By: /s/ DAVID I. ROSENTHAL

     David I. Rosenthal

     Chief Financial Officer

 



15

--------------------------------------------------------------------------------